DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/20 was filed on 11/30/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a shortest distance to the foil-bundling position from a vertex of an R portion closest to the foil-bundling position among R portions of the wound electrode body is denoted by B” and “the first current collection foil is a current collection foil present at a position relatively far from the foil-bundling position of two current collection foils constituting an outer surface of both end portions of the positive electrode current collection foil laminated part or the negative electrode current collection foil laminated part in the lamination direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference “B” shown in Fig. 1 does not correspond to “a shortest distance to the foil-bundling position from a vertex of an R portion closest to the foil-bundling position among R portions of the wound electrode body is denoted by B, the foil-bundling position satisfies, B ≤ (1/2) A” and reference “C” shown in Fig.1 does not correspond to “a shortest distance between the foil-bundling position and a boundary line of the positive electrode active material layer laminated portion or the negative electrode active material layer laminated portion in the winding axis direction is denoted by C, C > (1/3) A”.  The reference letters “B” & “C” are shown in Fig. 1 and “A” is shown in Fig. 2, so it would not be possible to correlate “B” or “C” to “A”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
With respect to claim 1, it is unclear what “a shortest distance to the foil-bundling position from a vertex of an R portion closest to the foil-bundling position among R portions of the wound electrode body is denoted by B” is referring to because “R-portions” is not clearly defined in the claim or described in the specification.  “R-portions” is also not shown in any of the drawings.
With respect to claim 2, it is unclear what “the first current collection foil is a current collection foil present at a position relatively far from the foil-bundling position of two current collection foils constituting an outer surface of both end portions of the positive electrode current collection foil laminated part or the negative electrode current collection foil laminated part in the lamination direction” is referring to.  The term “relatively far” in claim 2 is a relative term which renders the claim indefinite. The term “relatively far” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tode et al (US 2015/0044533).
Regarding claims 1-3, Tode et al discloses a secondary battery “10B” comprising: a winding electrode assembly “14” (wound electrode body) formed in a flat shape, in which a positive electrode “11” and a negative electrode “12” are wound in a longitudinal direction after being overlapped a plurality of times while a separator “13” is interposed therebetween, the positive electrode being a sheet-shaped member in which a positive electrode active material mixture (positive electrode active material layer) is formed on an elongated positive electrode substrate “11b” (positive electrode current collection foil) and the negative electrode being a sheet-shaped member in which a negative electrode substrate “12b” (negative electrode current collection foil) is formed on an elongated negative electrode active material mixture (negative electrode active material layer); 
a positive electrode collector “17” (positive electrode current collection terminal) joined to the positive electrode of the wound electrode body; 
a negative electrode collector “19” (negative electrode current collection terminal) joined to the negative electrode of the wound electrode body; and 
an outer body “25” (battery case) housing the winding electrode assembly, the outer body having a rectangular prismatic shape and a rectangular wide-width surface, wherein the winding electrode assembly includes 
a positive electrode active material layer laminated portion in which the positive electrode active material layer is laminated, 
a negative electrode active material layer laminated portion in which the negative electrode active material layer is laminated, 
a positive electrode substrate exposed portion “15” (positive electrode current collection foil laminated part) arranged at one of both end portions of the positive electrode active material layer laminated portion and the negative electrode active material layer laminated portion in a winding axis direction, the positive electrode substrate exposed portion “15” (positive electrode current collection foil laminated part) being laminated in a state where a positive electrode current collection foil exposed portion of the positive electrode current collection foil is protruded from the negative electrode, and the positive electrode current collection foil exposed portion being a portion in which the positive electrode active material layer is not formed, and 
a negative electrode substrate exposed portion “16” (negative electrode current collection foil laminated part) arranged at the other of the both end portions of the positive electrode active material layer laminated portion and the negative electrode active material layer laminated portion in the winding axis direction, the negative electrode substrate exposed portion “16” (negative electrode current collection foil laminated part) being laminated in a state where a negative electrode current collection foil exposed portion of the negative electrode current collection foil is protruded from the positive electrode, and the negative electrode current collection foil exposed portion being a portion in which the negative electrode active material layer is not formed,
in at least any one of the positive electrode current collection foil laminated part and the negative electrode current collection foil laminated part, the positive electrode current collection foil exposed portion or the negative electrode current collection foil exposed portion is foil-bundled at a foil-bundling position “33” or “34”, and the positive electrode current collection foil exposed portion which has been foil-bundled at the foil-bundling position “33” is joined to the positive electrode collector “17” or the negative electrode current collection foil exposed portion which has been foil-bundled at the foil-bundling position “34” is joined to the negative electrode collector “19” ([0040],[0041], [0044],[0074],[0075] and Figs. 3, 5A, 5B). 
Examiner’s note: the Office takes the position that “a shortest distance to the foil-bundling position from a vertex of an R portion closest to the foil-bundling position among R portions of the wound electrode body is denoted by B, the foil-bundling position satisfies, B ≤ (1/2) A”, “an angle between first current collection foil which has been foil-bundled and a plane direction of the laminated positive electrode or the laminated negative electrode is less than 40°, the first current collection foil is a current collection foil present at a position relatively far from the foil-bundling position of two current collection foils constituting an outer surface of both end portions of the positive electrode current collection foil laminated part or the negative electrode current collection foil laminated part in the lamination direction”, “a shortest distance between the foil-bundling position and a boundary line of the positive electrode active material layer laminated portion or the negative electrode active material layer laminated portion in the winding axis direction is denoted by C, C > (1/3) A is satisfied” are inherent characteristics of the Tode battery based upon the structures shown in Figs. 5A and 5B of Tode.
Regarding claim 4, Tode et al discloses a foil-bundling position “33” that is present in the positive electrode current collection foil laminated part “15” (Figs. 5A and 5B).  
Regarding claim 5, Tode et al discloses a positive electrode current collection foil exposed portion “15” and the positive electrode current collection terminal “17”, or the negative electrode current collection foil exposed portion “16” and the negative electrode current collection terminal “19” are joined by ultrasonic welding ([0084]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729